NOTE: This disposition is nonprecedential.


  United States Court of Appeals for the Federal Circuit

                                        2007-1098


                        SOUTHERN GROUTS & MORTARS, INC.,

                                                       Plaintiff-Appellant,

                                             v.


                           LATICRETE INTERNATIONAL, INC.,

                                                       Defendant-Appellee.


        Shawn L. Birken, Rothstein Rosenfeldt Adler, of Fort Lauderdale, Florida, argued
for plaintiff-appellant. On the brief was JanPaul Guzman.

      Robert Curcio, DeLio & Peterson, LLC, of New Haven, Connecticut, argued for
defendant-appellee. With him on the brief were Anthony P. DeLio and Peter W. Peterson.

Appealed from: United States District Court for the Southern District of Florida

Judge James I. Cohn
                     NOTE: This disposition is nonprecedential.

   United States Court of Appeals for the Federal Circuit
                                     2007-1098


                     SOUTHERN GROUTS & MORTARS, INC.,

                                                            Plaintiff-Appellant,

                                         v.

                        LATICRETE INTERNATIONAL, INC.,

                                                            Defendant-Appellee.



                                  Judgment
ON APPEAL from the        UNITED STATES DISTRICT COURT FOR THE
                          SOUTHERN DISTRICT OF FLORIDA

In CASE NO(S).            06-CV-60119.

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

Per Curiam:   (MAYER, Circuit Judge, JACOBS, Chief Judge*, and PROST, Circuit
Judge):


                          AFFIRMED. See Fed. Cir. R. 36.



                                         ENTERED BY ORDER OF THE COURT


DATED: October 5, 2007                 /s/ Jan Horbaly
                                       Jan Horbaly, Clerk




*      Honorable Dennis Jacobs, Chief Judge of the United States Court of Appeals for
the Second Circuit, sitting by designation.